DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Regarding claim 1, Lin et al. (US PGPub. 2019/0006437) teaches a display substrate (10, fig.1) [0026], comprising a first pixel unit (pixel corresponding with A1, fig. 1; hereinafter called A1’) and a second pixel unit (pixel corresponding with A2, fig. 1; hereinafter called A2’), wherein the first pixel unit (A1’) comprises a first electrode (111, fig. 1) [0026] and a first light-emitting layer (31, fig. 1) [0029] that are stacked; the second pixel unit (A2’) comprises a second electrode (112, fig. 1) [0026] and a second light-emitting layer (32, fig. 1) [0029] that are stacked; 
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display substrate and a fabrication method of a display substrate wherein “in a direction directly facing a display side of the display substrate, a light-reflecting area of the first electrode that is exposed in the first pixel unit is equal to a light-reflecting area of the second electrode that is exposed in the second pixel unit” in combination with “an effective light-emitting area of the first light-emitting layer is unequal to an effective light-emitting area of the second light-emitting layer” as recited in claims 1 and 18. 	Claims 2-17 and 19-20 are also allowed for further limiting and depending upon allowed claims 1 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892